 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 1 of 8 Page ID #:2757



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     U.S. Department of Justice
 3   Civil Division
     WILLIAM C. PEACHEY
 4   Director
     Office of Immigration Litigation
 5   District Court Section
     JEFFREY S. ROBINS
 6   Deputy Director
     LINDSAY M. VICK (MA 685569)
 7   ANNA L. DICHTER (NJ 304442019)
     Trial Attorneys
 8   450 5th Street, N.W., Rm 5223
 9
     Washington, D.C. 20530
     Telephone: (202) 532-4023
10   lindsay.vick@usdoj.gov

11   Attorneys for Defendants
12
                         UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     FAOUR ABDALLAH               )          Case No. 19-CV-01546-JGB(SHKx)
15   FRAIHAT, et al.,             )
16                                )          DEFENDANTS’ EX PARTE
     Plaintiffs,                  )          APPLICATION TO STRIKE
17
                                  )          PLAINTIFFS’ NEW EVIDENCE
18                 v.             )          SUBMITTED WITH
19                                )          PLAINTIFFS’ REPLY IN
     U.S. IMMIGRATION AND         )          SUPPORT OF THEIR EX PARTE
20   CUSTOMS ENFORCEMENT, et al., )          APPLICATION FOR ORDER
21                                )          REQUIRING ISSUANCE OF
     Defendants.                  )          CLASS NOTICE, AND FOR
22
                                  )          INFORMATION AND
23                                           DOCUMENTS TO MONITOR
24                                           COMPLIANCE WITH
                                             PRELIMINARY INJUNCTION
25
26                                           MEMORANDUM OF POINTS
                                             AND AUTHORITIES
27
                                             DECLARATION OF LINDSAY
28                                           M. VICK
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 2 of 8 Page ID #:2758




1                                      EX PARTE APPLICATION
2          Pursuant to Federal Rule of Civil procedure 12(f) and Local Rule 7-19, Defendants,
3    by and through undersigned counsel, apply ex parte to strike the Declaration of Maia
4    Fleischman (“Fleischman Declaration”), ECF No. 140-1, filed in support of Plaintiffs’
5    Reply in Support of Ex Parte Application for Issuance of Notice to Class Members of the
6    Preliminary Injunction Order, and to Obtain Information and Documents from Defendants
7
     Necessary to Monitor Compliance with that Order (“Ex Parte Reply”) (ECF No. 140).
8
     Defendants also apply ex parte to strike Plaintiffs’ submission of new legal arguments and
9
     evidence within their Ex Parte Reply. See id.
10
           Defendants submit that good cause exists to grant the relief requested herein. As
11
     outlined in the attached memorandum and declaration, the new declaration and related
12
     arguments, filed in support of Plaintiffs’ Ex Parte Reply, recast the relief that Plaintiffs
13
14   seek, present new evidence, and presents new arguments on these points. The Court should

15   not consider this new evidence and related legal arguments.

16         Regularly-noticed motion practice cannot accommodate Respondents’ requested
17   relief because the parties are scheduled to present oral argument on Plaintiffs’ Ex Parte
18   Application tomorrow. Therefore, Defendants submit this ex parte application seeking
19   relief from this Court. See Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488,
20   492 (C.D. Cal. 1995) (the first part of an ex parte motion should address “why the regularly
21   noticed motion procedures must be bypassed.”).
22         Respondents’ counsel gave the Rule 7-19.1 notice to Plaintiffs’ counsel by email on
23   April 30, 2020. Declaration of Lindsay M. Vick (“Vick Decl.”) ¶ 3. Plaintiffs’ counsel
24   stated that they opposed and intend to file a response. Pursuant to L.R. 7-19, Mr. Fox’s
25
     address and contact information are as stated at Vick Decl. ¶ 4. This ex parte application is
26
     based on this Notice of Ex Parte Application, the attached memorandum of points and
27
     authorities, the attached declarations, and the record in this case. A proposed order is
28
     lodged herewith.

                                               1
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 3 of 8 Page ID #:2759




1
2    DATED: April 30, 2020            Respectfully Submitted,

3                                     JOSEPH H. HUNT
4                                     Assistant Attorney General
                                      WILLIAM C. PEACHEY
5                                     Director
6                                     JEFFREY S. ROBINS
                                      Deputy Director
7
                                      ANNA DICHTER
8                                     Trial Attorney
9
                                      /s/ Lindsay M. Vick
10                                    LINDSAY M. VICK
11                                    Trial Attorney
                                      United States Department of Justice
12
                                      Civil Division
13                                    Office of Immigration Litigation
14                                    Washington, D.C. 20044
                                      Tel.: (202) 532-4023
15                                    Fax: (202) 305-7000
16                                    Email: Lindsay.Vick@usdoj.gov
17
                                      Counsel for Defendants
18
19
20
21
22
23
24
25
26
27
28


                                        2
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 4 of 8 Page ID #:2760




1                  MEMORANDUM IN SUPPORT OF EX PARTE MOTION
2          First, pursuant to Federal Rule of Civil procedure 12(f) and Local Rule 7-19,
3    Defendants, by and through undersigned counsel, apply ex parte to strike the Declaration
4    of Maia Fleischman (“Fleischman Declaration”), ECF No. 140-1, filed in support of
5    Plaintiffs’ Reply in Support of Ex Parte Application for Issuance of Notice to Class
6    Members of the Preliminary Injunction Order, and to Obtain Information and Documents
7    from Defendants Necessary to Monitor Compliance with that Order (“Ex Parte Reply”)
8
     (ECF No. 140). Defendants also apply ex parte to strike Plaintiffs’ submission of new legal
9
     arguments and evidence within their Ex Parte Reply. See id.
10
           Federal Rule of Civil Procedure 12(f) provides that a “court may strike from a
11
     pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
12
     matter.” In doing so, “the court may act on its own” or “on motion made by a party [] before
13
     responding to the pleading . . . .” Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to
14
15   strike is to avoid the expenditure of time and money that must arise from litigating spurious

16   issues by dispensing with those issues prior to trial . . .” Fantasy, Inc. v. Fogerty, 984 F.2d

17   1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). The Court should
18   strike Plaintiffs’ new declarations, new evidence, and new arguments in their Ex Parte
19   Reply—to which Defendants have had no opportunity respond.
20         A court need not consider new facts or new arguments raised for the first time in a
21   reply brief. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court
22   need not consider arguments raised for the first time in a reply brief.”); United States ex
23   rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D. Cal. 2000) (“It is improper for a
24   moving party to introduce new facts or different legal arguments in the reply brief than
25   those presented in the moving papers.”); In re China Intelligent Lighting & Elec., Inc. Sec.
26
     Litig., No. CV 11-2768 PSG SSX, 2012 WL 3834815, at *4 n.5 (C.D. Cal. Sept. 5, 2012)
27
     (“The Court will not address new arguments raised for the first time in a reply brief.”).
28
     Indeed, a court should not consider new facts or arguments presented in a reply to a motion

                                                2
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 5 of 8 Page ID #:2761




1    without giving Defendants an opportunity to respond. Provenz v. Miller, 102 F.3d 1478,
2    1483 (9th Cir. 1996) (citing Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th Cir. 1990)).
3          The Court should not allow Plaintiffs to provide the Court with a new declaration,
4    see Fleischman Decl. and Exs., new evidence, see Ex Parte Reply 6 n.4 (Freedom for
5    Immigrants report), and new argument based thereon that modifies the relief Plaintiffs are
6    seeking. Specifically, Plaintiffs’ facts and arguments submitted in support of their Ex Parte
7
     Reply indicate that what they actually seek is a modification of this Court’s preliminary
8
     injunction order to include a release request process. The Court’s preliminary injunction
9
     order does not contemplate such a process, and therefore to request one now goes beyond
10
     Plaintiffs’ request for class notice and compliance discovery in their ex parte application.
11
     See Order Granting Plaintiffs’ Motion for Preliminary Injunction, ECF No. 132 at 38-39.
12
     Plaintiffs’ new evidence and arguments go beyond the legal and factual matters that are
13
14   material to the issues presented in their pending motions and unfairly prejudices

15   Defendants because Defendants have not had any opportunity to respond. The Court should

16   not consider this new and additional evidence, and related legal arguments. See Zamani,
17   491 F.3d at 997; Sardie, 191 F. Supp. 2d at 1127; In re China Intelligent Lighting & Elec.,
18   Inc. Sec. Litig., 2012 WL 3834815, at *4 n.5. Indeed, that Plaintiff did not provide such
19   evidence and arguments in support of their ex parte application demonstrates precisely why
20   the Court should not grant that motion.
21                                        CONCLUSION
22         For all of the above reasons, Defendants respectfully request that the Court strike
23   Plaintiffs’ new declaration, new evidence, and new arguments in their Ex Parte Reply
24   pursuant to Federal Rule of Civil Procedure 12(f).
25
26
27
28


                                               3
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 6 of 8 Page ID #:2762




1    DATED: April 30, 2020            Respectfully Submitted,

2                                     JOSEPH H. HUNT
3                                     Assistant Attorney General
                                      WILLIAM C. PEACHEY
4                                     Director
5                                     JEFFREY S. ROBINS
                                      Deputy Director
6
                                      ANNA DICHTER
7                                     Trial Attorney
8
                                      /s/ Lindsay M. Vick
9                                     LINDSAY M. VICK
10                                    Trial Attorney
                                      United States Department of Justice
11
                                      Civil Division
12                                    Office of Immigration Litigation
13                                    Washington, D.C. 20044
                                      Tel.: (202) 532-4023
14                                    Fax: (202) 305-7000
15                                    Email: Lindsay.Vick@usdoj.gov
16
                                      Counsel for Defendants
17
18
19
20
21
22
23
24
25
26
27
28


                                        4
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 7 of 8 Page ID #:2763




1                        DECLARATION OF LINDSAY M. VICK
2          I, Lindsay M. Vick, declare pursuant to 28 U.S.C. § 1746 that:
3    1.    I am an attorney with the Office of Immigration Litigation, Civil Division,
4    Department of Justice, Washington, D.C., and, in such capacity, have been assigned
5    by the Department of Justice as lead counsel to the defense of this action. This
6    Declaration is submitted in support of Defendants’ Ex Parte Application for Order
7
     Requiring Issuance of Class Notice, and for Information and Documents to Monitor
8
     Compliance with Preliminary Injunction.
9
     2.    On April 29, 2020, Plaintiffs filed their Reply in Support of Ex Parte
10
     Application for Issuance of Notice to Class Members of the Preliminary Injunction
11
     Order, and to Obtain Information and Documents from Defendants Necessary to
12
     Monitor Compliance with that Order (“Ex Parte Reply”) (ECF No. 140).
13
14   3.     On April 30, 2020, I e-mailed Plaintiffs’ counsel informing them that

15   Defendants intended to file this ex parte application to strike Plaintiffs’ new

16   declaration and evidence submitted in support of their Ex Parte Reply. I accurately
17   informed Plaintiffs of the substance of the ex parte motion. Plaintiffs’ counsel stated
18   that they oppose.
19   4.    Timothy Fox is counsel for Defendants and his contact information is:
20         Timothy Fox
           CIVIL RIGHTS EDUCATION AND
21         ENFORCEMENT CENTER
22         1245 E. Colfax Avenue, Suite 400
           Denver, CO 80218
23
           Tel: (303) 757-7901
24         Fax: (303) 872-9072
25         tfox@creeclaw.org

26
27
28

                                               5
 Case 5:19-cv-01546-JGB-SHK Document 141 Filed 04/30/20 Page 8 of 8 Page ID #:2764




1         I declare under penalty of perjury that the foregoing is true and correct.
2    Executed this 30th day of April, 2020, in the City of Washington, District of
3    Columbia.
4
5                                              /s/ Lindsay M. Vick
                                               LINDSAY M. VICK
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           6
